Petition for writ of certiorari to the United States Court of Appeals for the Fourth Circuit granted limited to question No. 1 presented by the petition for the writ which reads as follows:
“1. Can a Maryland corporation or a Delaware corporation be further criminally prosecuted (in a federal court for a federal offense) following its dissolution under the laws of the state of its creation occurring after indictment but before arraignment or plea, such dissolution timely appearing of record in the case?”
The Attorneys General of the States of Maryland and Delaware are invited to file briefs, as amici curiae, in this case if they are so advised.